             Case 2:19-cv-00071-LPR Document 13 Filed 07/16/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        DELTA DIVISION

KENNEJAH DESHAE COLLINS,
by and through her mother and natural guardian,
Shakira Winfield                                                                                       PLAINTIFF

v.                                    Case No. 2:19-cv-00071-LPR


ANDREW SAUL, Commissioner,                                                                         DEFENDANT
Social Security Administration1

                                                        ORDER

          The Court has reviewed the Recommendation (Doc. 12) filed by United States Magistrate

Judge Beth Deere. Plaintiff Collins has not filed an objection to the Recommendation. After

careful consideration of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects. Judgment will be entered accordingly.

          IT IS THEREFORE ORDERED that the Commissioner=s decision is AFFIRMED and

Plaintiff Collins=s Complaint (Doc. 2) is DISMISSED with prejudice.

          DATED this 16th day of July 2020.



                                                                 _________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE




1
    On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
    Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
